Citation Nr: 0507805	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  95-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a compensable evaluation 
for the veteran's bilateral hearing loss.  The Board remanded 
this claim to the RO in November 1999 and November 2001 for 
further development.


FINDINGS OF FACT

The veteran's hearing loss disability is manifested by a 
puretone threshold average of 30 decibels in the right ear 
with speech recognition of 96 percent, and a puretone 
threshold average of 36 decibels in the left ear with speech 
recognition of 88 percent.  His puretone thresholds are less 
than 55 decibels in both ears in the frequencies of 1000 and 
2000 hertz.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 4.85, 4.86. 4.87, 
Diagnostic Code 6100 (1994-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a compensable rating for 
his bilateral hearing loss disability.  Briefly summarized, 
he was granted service connected for bilateral hearing loss 
by means of an RO rating decision dated June 1963.  His 
initial VA examination in April 1963 revealed that he 
manifested right ear puretone thresholds of 5, -5 and 15 
decibels at 1000, 2000, and 4000 hertz, respectively.  He had 
left ear puretone thresholds of 20, 10, and 40 decibels at 
1000, 2000, and 4000 hertz, respectively.  His speech 
discrimination score was 98 percent for both ears.  At that 
time, the examiner noted some "obvious inconsistencies" in 
the results, but deemed the overall evaluation sufficient for 
rating purposes.  A January 1967 audiologic examination noted 
reduced left ear hearing acuity and results questionable for 
normal right ear hearing.  A VA audiology examination in July 
1984 was terminated due to "unreliable" results as a result 
of "poor" "inter-test consistency" of both ears.

An audiometric examination conducted at the Massachusetts Eye 
and Ear Infirmary, dated January 1992, resulted in impression 
of asymmetric thresholds at several frequencies with left ear 
(AS) worse than the right (AD), and noted that it should be 
anticipated the veteran would have communication difficulties 
in adverse listening situations.  The veteran had a word 
recognition score of 92 percent for both ears.  A February 
1993 report from Tewksbury Hospital only noted an assessment 
of "normal" hearing during a general physical examination.

A VA audiology examination, dated in May 1994, revealed that 
the veteran manifested right ear puretone thresholds of 20, 
20, 25, 30 and 45 decibels in the right ear with an average 
of 30 decibels.  He had right ear puretone thresholds of 25, 
20, 15, 40 and 70 decibels in the left ear with an average of 
36 decibels.  His speech discrimination score using the 
Maryland CNC test was 96 percent for the right ear and 88 
percent for the left ear.  He was diagnosed with "deafness 
AU (both ears) neural high-toned."

By means of a rating decision dated June 1994, the RO denied 
a compensable rating for bilateral hearing loss.  The veteran 
has appealed this RO determination.

In January 1996, the veteran was afforded an audiologic 
examination in the VA outpatient clinic claiming that he 
deserved more compensation.  The test was not completed with 
the examiner explaining as follows: "Vet's responses were 
unreliable and inconsistent.  Did not continue tests due to 
spurious results."

The veteran's subsequent VA clinic records do not contain any 
audiometric results but reflect treatment for psychiatric 
disability manifested by cognitive dysfunction, attempting to 
obtain prescriptive drugs by false pretense, and 
incooperation during examination.

After some difficulty, the RO was able to secure the 
veteran's attendance to another VA examination.  The 
examination report obtained, dated September 2004, was based 
upon review of the claims folder.  The veteran described 
bilateral hearing loss as well as occasional mild 
intermittent tinnitus that was extremely well compensated.  
On physical examination, both of his tympanic membranes were 
clear.  Wax was removed from both ears.  His audiometric 
examination demonstrated right ear puretone thresholds of 50, 
50, 60, 70 and 85 decibels for an average of 66.25 decibels.  
His left ear puretone thresholds were 45, 45, 60, 65 and 70 
decibels for an average of 60 decibels.  He had speech 
recognition scores of 64 percent for both ears with level of 
presentation of 60 decibels in both ears.  The examiner 
offered the following diagnosis and comments:

DIAGNOSIS:  Hearing loss, inconsistent responses 
on audiogram.

COMMENTS: The claimant had inconsistent results on 
his audiogram.  The audiologist graded the 
reliability of these test results as poor.  This 
is based on the fact that the claimant had 20-
decibel speech reception thresholds bilaterally.  
This is inconsistent with this puretone average, 
which is more in the region of 50 to 60 decibels.  
On this basis, our audiologist concluded that the 
claimant's hearing is better than described on his 
audiogram.  In reviewing the claimant's records, 
in 1996 he underwent an audiogram where 
inconsistent results were also identified.

The claimant had a hearing test in 1963 that is 
largely normal.  In 1967 he had a hearing test 
that showed a high frequency sensorineural hearing 
loss.  At this time, based on the inconsistent 
results of the audiogram, it is not possible to 
determine whether the claimant is a hearing aid 
candidate.  Which respect to his tinnitus, he has 
infrequent mild bilateral tinnitus that is very 
well compensated and not a significant issue.

In summary, in reviewing the claimant's hearing 
tests dating back to the early sixties, it would 
appear that he did suffer a high frequency 
sensorineural hearing loss in the left ear related 
to the hand grenade event that he describes today.  
In my opinion, his hearing is better than that 
described on the audiogram today.  This is based 
on the inconsistency between speech reception 
thresholds and the puretone results.  The speech 
reception thresholds of 20-decibels bilaterally 
suggests the claimant may have relatively normal 
hearing in the low and mid frequencies 
bilaterally.  It is not possible to establish 
whether hearing aid amplication would benefit this 
claimant based on these results.  With respect to 
the claimant's mild, infrequent, well-compensated 
bilateral tinnitus, in my opinion it is as likely 
as not that this tinnitus is related to hearing 
loss.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Effective on June 10, 1999, the regulations pertaining to 
evaluations for diseases of the ear and other sense organs 
changed.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).  Prior 
to the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board will consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  The new regulations were 
considered and applied by the RO, and the Board will do 
likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1994-2004).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre-designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1994) and 4.85 (2004).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The VA audiology examination, dated in May 1994, measured 
right ear hearing acuity of 20, 25, 30 and 45 decibels at 
1000, 2000, 3000 and 4000 Hertz, respectively.  He had a 
puretone threshold average of 30 decibels with speech 
recognition of 96 percent.  This corresponds to numeric 
designation of "I" under the old and new criteria.  
38 C.F.R. § 4.87, Table VI (1994); 38 C.F.R. § 4.85, Table VI 
(2004);  .  His left ear hearing acuity was measured as 20, 
15, 40 and 70 decibels at at 1000, 2000, 3000 and 4000 Hertz, 
respectively.  He had a puretone threshold average of 36.25 
decibels with speech recognition of 88 percent.  This 
corresponds to numeric designation of "II" under the old 
and new criteria.  Id.  These combined numeric designations 
result in a rating of 0 percent under the old and new 
versions of Diagnostic Code 6100.  38 C.F.R. § 4.87, Table 
VII (1994); 38 C.F.R. § 4.85, Table VII (2004).  This 
examination report did not certify the presence of language 
difficulties or inconsistent speech audiometry scores to 
render use of both puretone average and speech discrimination 
as inappropriate measures.

Unfortunately, VA has not been able to obtain any further 
valid audiometric results since the 1994 VA audiology 
examination.  All that is shown subsequent to the 1994 
examination is that a general physical examination in 1993 
noted "normal" hearing, a January 1996 VA audiology 
examination was terminated due to "spurious results," and 
VA audiology examination in September 2004 again returned 
results deemed invalid by the audiologist.  In September 
2004, the audiologist opined that the veteran's hearing was 
better than described on the audiogram and that "he may have 
relatively normal hearing in the low and mid frequencies 
bilaterally."  The audiologist did not certify the presence 
of language difficulties, and deemed the examination results 
as invalid.

On this evidence, the Board must find that the evidence 
preponderates against a compensable rating for bilateral 
hearing loss.  The May 1994 audiology examination established 
a baseline for the veteran's hearing acuity measured as a 
right ear puretone threshold average of 30 decibels with 
speech recognition of 96 percent, and a left ear puretone 
threshold average of 36.25 decibels with speech recognition 
of 88 percent.  This level of hearing acuity is non-
compensable under the old and new versions of Diagnostic Code 
6100.

The new provisions to the schedular criteria allow special 
consideration to cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86 (2004).  One of the 
provisions provides that an individual who manifests puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 hertz) will be given a 
numeric designation from either Table VI or VIa, whichever 
results in the higher numerical.  38 C.F.R. § 4.86(a) (2004).  
The other provision provides that, when the puretone 
threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the higher Roman numeral 
designation under Table VI or Table Via will be established, 
and the numeral will be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2004).

In this case, the May 1994 VA audiology examination showed 
that the veteran manifested puretone thresholds of less than 
55 decibels in both ears in the frequencies of 1000 and 2000 
hertz.  Therefore, the provisions of 38 C.F.R. § 4.86(a) and 
§ 4.86(b) are not applicable.  Accordingly, a compensable 
rating is not warranted under the criteria allowing special 
consideration to cases of exceptional patterns of hearing 
impairment.

Based upon the above, the Board finds that a preponderance of 
the evidence is against a compensable evaluation for 
bilateral hearing loss.  In so holding, the Board has 
considered the veteran's descriptions of his bilateral 
hearing loss disability, but notes that the only probative 
evidence concerning the level of severity consists of the May 
1994 audiometric testing results of record.  See Lendenmann, 
3 Vet. App. at 349.  Following this audiometric testing, VA 
was unable to obtain any valid audiometric examinations due 
to "spurious" and "inconsistent" audiogram results.  This 
is a factor outside of VA's control.  The Board has 
considered the case on the merits as it is unclear whether 
the veteran is intentionally refusing to cooperate in VA 
examination.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991) 
(refusal to participate or cooperate in VA examination may be 
considered a failure to report for purposes of VA regulations 
at 38 CFR Section 3.655 providing for discontinuance of 
benefits for failure to report).

In so holding, the Board notes that the provisions of the 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) were enacted into law during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was rendered prior to 
the passage of the VCAA.  At the initiation of the appeal, 
the RO obtained from the veteran authorization forms to 
obtain his private clinic records, and ascertained the dates 
and locations of his VA clinic treatment.  A September 1994 
Statement of the Case (SOC) advised him of the legal 
standards applicable to the claim, the evidence obtained and 
reviewed, and the Reasons and Bases for denying his claim in 
the initial AOJ decision.  He received subsequent 
Supplemental Statements of the Case (SSOC) further advising 
him of the evidence considered, and the Reasons and Based for 
the continued denial of his claim.

On March 10, 2000, the RO provided the veteran a letter 
advising him of the relative duties upon himself and VA in 
obtaining evidence to support his hearing loss claim.  The RO 
sent a similar follow-up letter in August 2000 which also 
advised the veteran of the consequences for failing to report 
for VA examination.

Later that month, a Social Worker for the nursing home where 
the veteran was residing returned the August 2000 letter and 
provided the following opinion in this case:

"Resident is disabled and cannot really help with 
this process.  I called & explained to a 
Representative over the phone, and this was what 
he asked to write on this form."

On May 20, 2004, the RO provided the veteran a VCAA letter 
notifying him of the relative duties on the part of VA and 
himself in developing the claim.  This letter included 
sections entitled "What Do We Still Need From You," "Where 
Should You Send What We Need," "How Should You Send It," 
"Can You Take Longer Than 60 Days to Send Us What We Need," 
"How Can You Contact Us," "What is the Status of Your 
Claim and How Can You Help," We have received the 
following," VA is responsible for getting the following 
evidence," "On your behalf, VA will make reasonable efforts 
to get the following evidence," "How You Can Help VA," 
"Important Information" and "How Will VA Help You Obtain 
Evidence for Your Claim."  (emphasis original).  This letter 
also specifically informed the veteran to "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  

The Board notes that the May 20, 2004 VCAA letter 
inadvertently advised him of the requirements for 
substantiating a service connection claim.  The Board finds 
that this error is harmless in nature as the prior SOC's and 
SSOC's clearly advised him of the criteria and evidence 
necessary to substantiate a higher rating for his hearing 
loss, and the veteran's Social Worker has opined that he is 
mentally incapable of participating in the development 
process.  Based upon the above, the Board finds that VA has 
satisfied the duty to notify content requirements of both 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran's clinic records show him 
to be psychiatrically disabled with opinion from his social 
worker that he is incapable of participating in the 
development process.  He has identified his private and VA 
clinic records which the RO has obtained, and VA made its 
best efforts to obtain valid audiometric results.  On this 
record, the Board finds that any defect with respect to the 
VCAA timing requirement in this case would be harmless error.  
See 38 C.F.R. § 20.1102 (2003) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran's service medical records were 
associated with the claims folder at the inception of this 
appeal.  The RO obtained all identified private and VA clinic 
records during the appeal period.  The record establishes 
that the veteran was awarded disability benefits with the 
Social Security Administration prior to the appeal period, 
and any records associated with that application would bear 
no relevance to the veteran's current state of hearing loss 
disability.  See Francisco, 7 Vet. App. 55 (1994).  VA 
obtained valid audiometric results of the veteran's hearing 
in 1994, and had two other unsuccessful examination attempts 
in 1996 and 2004 which returned invalid results.  The best 
opinion in September 2004 was that the veteran "may have 
relatively normal hearing in the low and mid frequencies 
bilaterally."  VA cannot control external factors rendering 
the examination results as invalid, and any further 
examination attempt would be futile.  The Board, therefore, 
finds that the September 2004 examination report obtained to 
comply with a previous remand directive is adequate for 
rating purposes.  Based upon the above, the Board also finds 
that VA has satisfied the duty to assist requirements of the 
VCAA.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


